DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species B (Figs. 3-4), claims 1-20, is acknowledged.  Election was made with traverse in the reply filed October 12, 2020.  
Applicant’s traversal is on the grounds that a search and examination of elected Species B will overlap with nonelected Species A.  This is found persuasive and therefore the requirement is WITHDRAWN.

Claim Objections
Claim 4 is objected to because of the following minor informalities:  Claim 4 recites the limitation “the load-relieving process aid.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the continuous load-relieving process aid strand.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the limitations “simultaneously feeding a continuous ceramic strand and a continuous load- relieving process aid strand into a knitting machine through a single material feeder to form a bi-component yarn, wherein forming the bi-component yarn comprises wrapping the continuous ceramic strand around the continuous load-relieving process aid strand.”  These limitations were not present in the disclosure of US Patent Application 14/444,115 on July 28, 2014, to which the present application claims benefit.  Examiner notes that the present application is a divisional application, rather than a continuation-in-part.  As such, these limitations constitute new matter.  In particular, Examiner respectfully notes that the claim appears to recite that the forming of the bi-component yarn via wrapping occurs as the continuous ceramic strand and the continuous load-relieving process aid strand are fed through the single material feeder.  However, the disclosure as originally filed only provides support for the forming of the bi-component yarn via wrapping to occur prior to the continuous ceramic 
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “simultaneously feeding a continuous ceramic strand and a continuous load-relieving process aid strand into a knitting machine through a single material feeder to form a bi-component yarn.”  Claim 2, which depends from claim 1, recites the limitations “further comprising wrapping the continuous ceramic strand around the continuous load-relieving process aid strand prior to simultaneously feeding the continuous ceramic strand and the continuous load-relieving process aid strand into the knitting machine.”  Interpreted together, these limitations are indefinite because claim 1 appears to be claiming that the formation of the bi-component yarn occurs upon the feeding of the continuous ceramic strand and the continuous load-relieving process aid strand through the single material feeder.  However, claim 2 recites that the formation of the bi-component yarn occurs prior to the feeding of the continuous ceramic strand and the continuous load-relieving process aid strand through the single material feeder.  As such, for purposes of examination, claim 1 will be interpreted to 
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 11, 12, 14, 15, and 17 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 4,750,324 Tochacek et al. (hereafter “Tochacek”) in view of US Pub No. 2012/0234051 Huffa.
Regarding claim 1, Tochacek discloses a method for knitting a ceramic fabric (col. 1, line 50 – col. 2, line 3; col. 2, line 64 – col. 3, line 4), comprising:
feeding a continuous ceramic strand (24) (col. 2, line 64 – col. 3, line 4; see Fig. 2) and a continuous load-relieving process aid strand (22) (col. 3, lines 8-18; see Fig. 2) into a knitting machine (col. 1, lines 50-65).

However, Huffa teaches a method for knitting fabric comprising feeding a multiple strands (para. 0044) through a single material feeder (204) (paras. 0075 and 0077; see Fig. 24; regarding the limitation that the material feeder is a “single” material feeder, Examiner respectfully notes that because claim 1 is a “comprising” claim, any of the material feeders 204 disclosed by Huffa can therefore properly be considered a “single” material feeder; Examiner further respectfully notes that it is well-known and conventional in the knitting arts to feed pre-formed bi-component yarns into a knitting machine via a single feeder, rather than, for example, simultaneously feeding individual strands into a plating feeder prior to the yarn passing into the knitting frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to knit a ceramic fabric via simultaneously feeding a continuous ceramic strand and a continuous load-relieving process aid strand through a single material feeding machine as taught by Huffa because Huffa teaches that this configuration is known in the art and allows for a knit material with a variety of properties in separate areas (para. 0044).

Regarding claim 2, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) further teaches a method further comprising wrapping the continuous ceramic strand around the continuous load-relieving process aid strand prior to simultaneously feeding the continuous ceramic strand and the continuous load-relieving process aid strand into the knitting machine (para. 0044 of Huffa).

Regarding claim 6, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) further teaches a method wherein the continuous ceramic strand comprises col. 2, line 64 – col. 3, line 4 of Tochacek).

Regarding claim 7, Examiner respectfully notes that the limitation “wherein the continuous ceramic strand withstands a small radius bend of less than 0.07 inches without breakage,” is functional and does not positively recite a structural limitation but instead requires an ability to so perform and/or function.  As the modified invention of Tochacek teaches the structure of the bi-component yarn as claimed, there would be a reasonable expectation for the bi-component yarn to perform such function.

Regarding claim 11, Tochacek discloses a method for knitting a ceramic fabric (col. 1, line 50 – col. 2, line 3; col. 2, line 64 – col. 3, line 4), comprising:
feeding a continuous ceramic strand (24) (col. 2, line 64 – col. 3, line 4; see Fig. 2) and a continuous load-relieving process aid strand (22) (col. 3, lines 8-18; see Fig. 2) into a knitting machine (col. 1, lines 50-65).
Tochacek does not expressly disclose simultaneously feeding the recited strands through a single material feeder to form a bi-component yarn.
However, Huffa teaches a method for knitting fabric comprising feeding a multiple strands (para. 0044) through a single material feeder (204) (paras. 0075 and 0077; see Fig. 24; regarding the limitation that the material feeder is a “single” material feeder, Examiner respectfully notes that because claim 1 is a “comprising” claim, any of the material feeders 204 disclosed by Huffa can therefore properly be considered a “single” material feeder; Examiner further respectfully notes that it is well-known and conventional in the knitting arts to feed pre-formed bi-component yarns into a knitting machine via a single feeder, rather than, for example, simultaneously feeding individual strands into a plating feeder prior to the yarn passing into the knitting frame).
para. 0044).

Regarding claim 12, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) further teaches a method wherein the continuous ceramic strand is wrapped around the continuous load-relieving process aid strand in a single direction (see Fig. 2 of Tochacek).

Regarding claim 14, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) further teaches a method wherein a number of wraps per unit length is about 0.3 to 3 wraps per inch (col. 3, lines 19-23 of Tochacek).

Regarding claim 15, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) further teaches a method wherein continuous load-relieving process aid strand comprises a polymeric monofilament (col. 3, lines 8-18 of Tochacek).

Regarding claim 17, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) further teaches a method wherein the continuous load-relieving process aid strand is heated to a temperature of 500 degrees Celsius or higher (col. 1, lines 65-68 of Tochacek).  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 3 and 4 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Tochacek in view of Huffa as detailed above, and in further view of US Pub No. 2010/0084179 Harris et al. (hereafter “Harris”).
Regarding claim 3, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) further teaches a method further comprising:
simultaneously feeding the bi-component yarn and an additional strand (26 of Tochacek) through a second material feeder to form a knit fabric (paras. 0037 and 0075 of Huffa).
The modified invention of Tochacek does not expressly teach a method wherein the additional strand is a metal alloy wire.
However, Harris teaches a ceramic knit fabric (para. 0033) including strands that are metal alloy wires (16) (para. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified method of Tochacek to include an additional strand that is a metal alloy wire as taught by Harris because Harris teaches that this configuration is known in the art and beneficial for constructing a fabric that is conductive while protecting against electrostatic discharge (para. 0009).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Regarding claim 4, the modified invention of Tochacek (i.e. Tochacek in view of Huffa and Harris, as detailed above) further teaches a method further comprising:
heating the knit fabric to a first temperature to remove the load-relieving process aid (col. 3, lines 31-45 of Tochacek).

Claim 5 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Tochacek in view of Huffa and Harris, as detailed above, and in further view of the article entitled What is Annealing?, published by James J. Riviello on June 3, 2010, retrieved on January 16, 2021 at https://www.ceramicindustry.com/articles/90754-what-is-annealing/, and appended to this office action (hereafter “Riviello”).
Regarding claim 5, the modified invention of Tochacek (i.e. Tochacek in view of Huff and Harris, as detailed above) teaches a method further comprising heating the knit fabric to a first temperature to remove the continuous load-relieving process aid strand (col. 1, lines 65-68 of Tochacek).
The modified invention of Tochacek does not expressly disclose a method further comprising heating the knit fabric to a first temperature to remove the continuous load-relieving process aid strand.
However, Riviello teaches that it is known in the art to heat ceramic materials to an annealing temperature (see para. 2 on page 4 of 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified method of Tochacek to include the step of heating the knit fabric to a second temperature greater than the first temperature to anneal the ceramic material as taught by Riviello because Riviello teaches that this process is known in the art and beneficial for relieving stress on ceramic materials prior to allowing controlled cooling (see paras. 2-3 on page 4 of 7).

Claims 8 and 10 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Tochacek in view of Huffa, as detailed above, and in further view of US Pub No. 2012/0132309 Morris.
Regarding claim 8, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) teaches a method wherein the continuous load-relieving process aid strand is a multi-filament (col. 3, lines 8-18 of Tochacek).
The modified invention of Tochacek does not expressly teach a method wherein the continuous load-relieving process aid strand is a monofilament.
However, Morris teaches an interwoven fabric comprising strands that are monofilaments (para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous load-relieving process aid strand of the modified invention of Tochacek to be a monofilament as taught by Morris because Morris teaches that monofilament yarns are known in the art and useful in innerduct applications (para. 0019).

Regarding claim 10, the modified invention of Tochacek (i.e. Tochacek in view of Huffa and Morris, as detailed above) further teaches a method wherein the continuous load-relieving process aid strand is heated to a temperature of 500 degrees Celsius or higher (col. 1, lines 65-68 of Tochacek).  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claim 9 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Tochacek in view of Huffa and Morris, as detailed above, and in further view of US Pub No. 2014/0047625 Thatcher.
Regarding claim 9, the modified invention of Tochacek (i.e. Tochacek in view of Huffa and Morris, as detailed above) does not expressly teach a method wherein the continuous load-
However, Thatcher teaches a fabric comprising strengthening filaments having a diameter of about 150 micrometers to about 250 micrometers (para. 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous load-relieving process aid strand of the modified invention of Tochacek to have diameter of about 150 micrometers to about 250 micrometers as taught by Thatcher because Thatcher teaches that this configuration is known in the art and used in the manufacture of fire retardant and heat resistant fabrics to strengthen weaker fibers (para. 0059).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim 13 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Tochacek in view of Huffa as detailed above, and in further view of US Pub No. 2009/0071117 Hegan.
Regarding claim 13, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) does not expressly teach a method wherein the continuous ceramic strand is wrapped around the continuous load-relieving process aid strand in two directions.
However, Hegan teaches a fire resistant yarn wherein the strands are wrapped around each other in two directions (paras. 0013, 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous load-relieving process aid strand of the modified invention of Tochacek so that wherein the continuous ceramic strand is wrapped around the continuous load-relieving process aid strand in two directions because 

Claim 16 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Tochacek in view of Huffa, as detailed above, and in further view of Thatcher.
Regarding claim 16, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) does not expressly teach a method wherein the continuous load-relieving process aid strand comprises a diameter of about 150 micrometers to about 250 micrometers.
However, Thatcher teaches a fabric comprising strengthening filaments having a diameter of about 150 micrometers to about 250 micrometers (para. 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous load-relieving process aid strand of the modified invention of Tochacek to have diameter of about 150 micrometers to about 250 micrometers as taught by Thatcher because Thatcher teaches that this configuration is known in the art and used in the manufacture of fire retardant and heat resistant fabrics to strengthen weaker fibers (para. 0059).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tochacek in view of Huffa and in further view of US Pub No. 2004/0091705 Hanyon et al. (hereafter “Hanyon”) and Thatcher.
Regarding claim 18, Tochacek discloses a method for knitting a ceramic fabric (col. 1, line 50 – col. 2, line 3; col. 2, line 64 – col. 3, line 4), comprising:
24) (col. 2, line 64 – col. 3, line 4; see Fig. 2) and a continuous load-relieving process aid strand (22) (col. 3, lines 8-18; see Fig. 2) into a knitting machine (col. 1, lines 50-65).
Tochacek does not expressly disclose simultaneously feeding the recited strands through a single material feeder to form a bi-component yarn.
However, Huffa teaches a method for knitting fabric comprising feeding a multiple strands (para. 0044) through a single material feeder (204) (paras. 0075 and 0077; see Fig. 24; regarding the limitation that the material feeder is a “single” material feeder, Examiner respectfully notes that because claim 1 is a “comprising” claim, any of the material feeders 204 disclosed by Huffa can therefore properly be considered a “single” material feeder; Examiner further respectfully notes that it is well-known and conventional in the knitting arts to feed pre-formed bi-component yarns into a knitting machine via a single feeder, rather than, for example, simultaneously feeding individual strands into a plating feeder prior to the yarn passing into the knitting frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to knit a ceramic fabric via simultaneously feeding a continuous ceramic strand and a continuous load-relieving process aid strand through a single material feeding machine as taught by Huffa because Huffa teaches that this configuration is known in the art and allows for a knit material with a variety of properties in separate areas (para. 0044).
The modified invention of Tochacek (i.e. Tochacek in view of Huffa, as detailed above) further teaches a method further comprising:
simultaneously feeding the bi-component yarn and an additional strand (26 of Tochacek) through a second material feeder to form a knit fabric (paras. 0037 and 0075 of Huffa).
The modified invention of Tochacek does not expressly teach a method wherein the additional strand is a metal alloy wire.
paras. 0010, 0012) including strands that are metal alloy wires (para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified method of Tochacek to include an additional strand that is a metal alloy wire as taught by Hanyon because Hanyon teaches that this configuration is known in the art and beneficial for providing a fabric that has tremendous fire retardant and heat resistant characteristics combined with relatively high strength (para. 0012).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
The modified invention of Tochacek (i.e. Tochacek in view of Huffa and Hanyon, as detailed above) does not expressly teach a method wherein the continuous load-relieving process aid strand comprises a diameter of about 150 micrometers to about 250 micrometers.
However, Thatcher teaches a fabric comprising strengthening filaments having a diameter of about 150 micrometers to about 250 micrometers (para. 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous load-relieving process aid strand of the modified invention of Tochacek to have diameter of about 150 micrometers to about 250 micrometers as taught by Thatcher because Thatcher teaches that this configuration is known in the art and used in the manufacture of fire retardant and heat resistant fabrics to strengthen weaker fibers (para. 0059).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “wherein the continuous ceramic strand withstands a small radius bend of less than 0.07 inches without breakage,” is functional and does not positively recite a structural limitation but instead requires an ability to so perform 

Regarding claim 19, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, Hanyon, and Thatcher) further teaches a method wherein the metal wire is a monofilament (para. 0012 of Hanyon).

Regarding claim 20, the modified invention of Tochacek (i.e. Tochacek in view of Huffa, Hanyon, and Thatcher) further teaches a method wherein the metal wire is a multifilament (para. 0012 of Hanyon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/F Griffin Hall/Examiner, Art Unit 3732